DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The Examiner notes the receipt of the election of Species A and 1.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the Examiner notes that it appears that the mode apertures which would be in fluid communication with the mode channel (which is outside of the massage wall) must be positioned at a distance larger (not smaller) than an outer diameter of the massage wall.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cacka (2014/03677482) in view of Elkins (4,303,201).
Regarding claim 1, Cacka discloses massage mode assembly for a showerhead comprising:
a drive element 166 having a drive element length (diameter thereof), wherein the drive element is rotatable by fluid around an axis;
a cam 372 connected to the drive element and rotatable therewith; and
a shutter 170 operably connected to the cam, wherein the shutter has a shutter length (length of 172) and rotation of the cam causes the shutter to move correspondingly.
Cacka fails to disclose wherein the shutter length is longer than the drive element length.
However, Elkins teaches a showerhead system having a drive element 90 and a shutter 142/220/222/224/226 wherein the shutter has a length that is longer than the drive element length.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to allow the shutter to be longer than the turbine as taught by Elkins to the system of Cacka, the motivation being this merely affects the flow of the system and adjusting the size of the two 
Regarding claim 6, Cacka discloses a track 222 wherein the shutter is at least partially received within the track and the track constrains the movement of the shutter in one direction.
	Regarding claim 7, Cacka further discloses wherein the drive element comprises a turbine (item 166 is a “turbine”).
Regarding claim 8, Cacka further discloses wherein the drive length comprises an outer diameter of the turbine.
Claims 2-5, 9-15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cacka (2014/03677482) in view of Elkins (4,303,201) in further view of Leber 2010/0127096).
Regarding claim 2, Cacka further discloses wherein the shutter comprises:
a cam aperture 384 defined through a central region thereof, wherein the cam is received into the cam aperture; but fails to disclose a plurality of flow apertures spaced about the cam aperture.
However, Leber teaches a similar system having a shutter 134 having a plurality of flow apertures 166/168 spaced about the cam aperture 162.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to include the flow apertures of Leber to the system of Cacka, the motivation being that alternatively to allowing water to pass through side openings this would be an equivalent substitution of functional equivalent components that allow water to pass therethrough with shutter control. Further, there are added benefits such as allowing for a specific massage mode function as well as radially spaced concentric outlet nozzles.
Regarding claim 3, a modified Cacka fails to teach wherein the plurality of flow apertures comprise:
a first group of flow apertures positioned on a first side of the cam aperture; and a second group of flow apertures positioned on a second side of the cam aperture.
However, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to essentially break up the larger apertures of Leber into specific smaller ones or to add additional openings, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Further, In re Harza, 
	Regarding claim 4, a modified Cacka teaches wherein the plurality of flow apertures are distributed in an arc around the cam aperture (see figure 4 of Leber).
	Regarding claim 5, a modified Cacka teaches wherein each of the plurality of flow apertures has a non-circular shape 166/168 are not circles.
	Regarding claim 9, the limitations of claim 9 are taught by the rejections of claims 2 and 3.
	Regarding claim 10, a modified Cacka teaches essentially a range of sizes wherein the first group of flow apertures and the second group of flow apertures are positioned substantially within the outer diameter of the turbine during operation of the massage mode assembly (please note the combined teachings of all the references allow for this, such that once the shutter is increased or the turbine is shrunk with the teachings of Elkins, the added openings from Leber would likely fall within the size of the turbine, since the turbine still is required to be substantially large to allow for proper flow.
	Regarding claim 11, a modified Cacka further teaches wherein the shutter includes opposing ends that are located outwardly of the outer diameter of the turbine during operation of the massage mode assembly (given that the modification is making the turbine smaller, this would have to happen).
	Regarding claim 12, Cacka further discloses wherein the opposing ends of the shutter are curved (see figure 12, 392/394).
Regarding claim 13, a modified Cacka further teaches wherein the first group of flow apertures is positioned between one of the opposing ends of the shutter and the cam aperture; and

Regarding claim 14, a modified Cacka teaches the massage mode of claim 3 as discussed above, and further teaches a faceplate 150 in fluid communication with the massage mode assembly.
Regarding claim 15, a modified Cacka further discloses wherein the shutter is movable between a first position in which a first edge flow path is defined around a first end of the shutter (a combined Cacka and Leber) and a first aperture flow path is defined through the first group of flow apertures, and a second position in which a second edge flow path is defined around a second end of the shutter and a second aperture flow path is defined through the second group of flow apertures (as modified with a plurality of openings, opposing ends of shutter would have a plurality of flow apertures adjacent each edge).
Regarding claim 20, as best understood, a modified Cacka teaches the faceplate includes a massage wall 180A defining a massage chamber in which the massage mode assembly is positioned;
the faceplate includes a mode wall (outer walls of 150 in figure 5) positioned outward of and surrounding the massage wall; a mode channel is defined between the mode wall and the massage wall (channels between said walls in figure 5); and the faceplate includes mode apertures (openings in 150 on outer circumferential sections) in fluid communication with the mode channel and positioned at a distance from a center of the faceplate that is less than an outer diameter of the massage wall (understood to be “greater” based on 112’s above).
Allowable Subject Matter
Claims 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752